DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 10-13, 17-19, 21-23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "aligned in the direction of the thickness of the inner and outer layers" in line 8; and “at least part of the free outline of the outer member” in line 9.  Claim 29 comprises similar ambiguities in lines 9 and 11, respectively.  Examiner notes that it is generally unclear where a direction of an alignment is intended to be interpreted from; nor where a free outline vs. a not free outline of the member is located.  There is insufficient antecedent basis for these limitation(s) in the claim(s).
Claims 2, 4, 6-7, 10-13, 17-19, and 21-23 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 17-19, 21-24, 26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 4574997 A).
Regarding claims 1-2, 22-24, 26, and 29, Ikeda teaches a keel and lock for wraparound article carriers comprising a composite wall formed from two at least partially overlapping layers of sheet material and including an inner layer (22) and an outer layer (16), the carrier further comprising a keel structure (Col 2 lines 43-47) folded into an interior of the carrier, the keel structure having an inner member (37) formed from the inner layer and an outer member (33) formed from the outer layer, the inner and outer members being hingedly connected to a respective one of the inner and outer layers along inner and outer fold lines respectively (39/34), the inner and outer members being disposed in an overlapping relationship such that at least part of an outline of the outer member provides a folding guide to the inner member (see Fig. 3), 
Regarding claim 4, Ikeda teaches a container wherein the keel structure interlocks the inner and outer layers of the composite wall together (Col 2 line 64-Col 3 line 9).
Regarding claim 6, Ikeda teaches a container wherein the outer member comprises a first tab (33), and wherein the inner member comprises a second tab (37).
Regarding claims 12-13, Ikeda teaches a container wherein the inner member defines at least in part an inner opening, the inner opening defining at least in part an edge of an engaging region of the inner layer (see Fig. 3).
Regarding claims 17-19 and 21, Ikeda teaches a container further comprising a top engaging device (9-11) for engaging each article to be packaged, each top engaging device comprising an opening for receiving a portion of an article; a flange of each of the articles engaged by a panel (1; see Fig. 1).  Examiner considers the articles to be connected insofar as they are all in abutting contact internally connected by the wraparound container.
9.	Claim(s) 24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley, Jr. (US 5328080 A; hereinafter Holley).
Regarding claims 24 and 26, Holley teaches a panel interlocking arrangement for wraparound carriers comprising a composite wall formed from two at least partially overlapping layers of sheet material and including an inner layer (12) and an outer layer (10), the carrier further comprising a spacer device folded into an interior of the carrier, the device having an inner member (26) formed from the inner layer and an access opening defined in the outer layer (opening defined by tab 16), the inner member being hingedly connected to the inner layer, the inner member being disposed in an overlapping relationship with the access opening so that the inner member is accessible through the access opening to enable the inner member to be folded inwardly of the carrier.  Examiner considers the locked inner member to provide a “spacer device” between articles held within the carrier.
Regarding claims 27-28, Holley teaches a carrier wherein the inner member comprises an engaging portion (68) foldable with respect to a hinged portion, the hinged portion being hinged to the inner layer, the engaging portion comprising an engaging edge (66) which engages with an engaging portion (40) of the outer layer to prevent or inhibit the inner member returning to an unfolded condition.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Gungner (US 5437363 A).
Regarding claims 7 and 10-11, Ikeda discloses the claimed invention except for a spine portion in the first and second tabs.  Gungner teaches a wraparound carrier sleeve with article retaining means wherein locking tabs comprise a first spine portion (between fold lines 26) and a first engaging portion (20) hingedly connected to the first spine portion (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Ikeda’s locking keel structure to include the locking tab construction disclosed by Gungner in order to inhibit movement of the articles held within the wraparound carrier (Gungner; Col 2 lines 45-56).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734